DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
Applicant is advised that should claims 10 and 11 be found allowable, claims 14 and 16 respectively will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/11/2020 was considered and placed on the file of record by the examiner.
 

	
Election/Restrictions
Applicant’s election without traverse of claims 5, 6, 8-13 in the reply filed on 5/10/2021 is acknowledged.
Claims 14-23 are new. 

	
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bagai (US 2006/0092440) in view of Reed (US 6,590,996) in view of Mantiuk et al. (US 2009/0027558).

Regarding claim 5, Bagai teaches a method comprising: obtaining data representing imagery (see para. 0025, where Bagai discusses obtaining an image);
transforming the data representing imagery into a color space (see para. 0025, where Bagai discusses transforming color space image data of the scene to a non-linear color space); 
determining embedding weights to minimize the visibility change (see para. 0028, claim 19, where Bagai discusses weights k1 and k2 that minimize visible noise when performing transformation).

However, Reed teaches applying the determined embedding weights to pixels in an embedding color space, the embedding weights collectively conveying the encoded signal (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal, the watermark is encoded into color channels).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai with Reed to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform color image transformation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bagai in this manner in order to improve color image transformation and encoding by watermarking color values that correctly modify the image to a desired visual output.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bagai, while the teaching of Reed continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of embedding watermark to properly affect the image encoding with minimized impact on visibility.  The Bagai and Reed systems perform image transformation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at 
Bagai and Reed do not particularly teach determining a visibility change for local image areas associated with an encoded signal through use of a plurality of channel-specific contrast sensitivity functions associated with the transformed data in the color space.  
However, Mantiuk teaches determining a visibility change for local image areas associated with an encoded signal through use of a plurality of channel-specific contrast sensitivity functions associated with the transformed data in the color space (see para. 0066-0067, where Mantiuk discusses a contrast sensitivity function adapted to generate a display response image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Mantiuk to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform color image transformation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bagai and Reed in this manner in order to improve color image transformation and encoding by watermarking color values that correctly modify the image to a desired visual output using a contrast sensitivity function.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bagai and Reed, while the teaching of Mantiuk continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of embedding watermark to properly affect the image encoding with minimized impact on visibility using a contrast sensitivity function.  The Bagai, Reed, and Mantiuk systems perform image transformation, therefore one of 

Regarding claim 6, Reed teaches in which said transforming utilizes profiles including sets of data to represent image information (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses adjusting color pixels).
The same motivation of claim 5 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Mantiuk to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

Regarding claim 8, Reed teaches in which the data representing imagery comprises data representing pixel information, in which said applying comprises altering the data representing pixel information (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses adjusting color pixels).
The same motivation of claim 5 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Mantiuk to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

 (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal, the watermark is encoded into color channels).
The same motivation of claim 5 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Mantiuk to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

Regarding claim 12, Reed teaches in which the encoded signal comprises digital watermarking (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal, the watermark is encoded into color channels).
The same motivation of claim 5 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Mantiuk to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

Regarding claim 13, Reed teaches in which the encoded signal comprises digital watermarking (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal).


Claim 10 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer readable medium.
Claim 11 is rejected as applied to claim 8 as pertaining to a corresponding non-transitory computer readable medium.
Claim 14 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer readable medium.
Claim 15 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer readable medium.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding non-transitory computer readable medium.
Claim 17 is rejected as applied to claim 9 as pertaining to a corresponding non-transitory computer readable medium.
Claim 18 is rejected as applied to claim 12 as pertaining to a corresponding non-transitory computer readable medium.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding apparatus.
Claim 20 is rejected as applied to claim 6 as pertaining to a corresponding apparatus.
Claim 21 is rejected as applied to claim 8 as pertaining to a corresponding apparatus.
Claim 22 is rejected as applied to claim 9 as pertaining to a corresponding apparatus.




Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663